OPINION OF THE COURT
Per Curiam.
By judgment of the Supreme Court of Hawaii, dated July 15, 1992, the respondent was suspended from the practice of *151law in Hawaii for one year and one day, effective 30 days after entry of the order. In a stipulation of facts, dated January 23, 1992, the respondent acknowledged that his misconduct involved knowingly preparing false affidavits, presenting those affidavits to the Bankruptcy Court and to opposing counsel, and concealing the falsity of those documents.
On October 6, 1992, the respondent was personally served with a notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York. The respondent has neither replied to the Grievance Committee’s application nor demanded a hearing.
Accordingly, the respondent is suspended from the practice of law in New York for one year, effective immediately, with leave to apply for reinstatement upon proof that he has been readmitted to the Bar in Hawaii prior to the expiration of that time.
Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Melvin Y.Q. Wong, is suspended from the practice of law in New York for a period of one year, effective immediately, with leave to apply for reinstatement upon proof that he has been readmitted to the Bar in Hawaii before the expiration of that time; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Melvin Y.Q. Wong, is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.